OPINION — AG — ** NOTICES — TEACHER CONTRACTS ** (1) A VERBAL NOTICE TO A TEACHER BY A BOARD OF EDUCATION IN REGULAR MEETING THAT SHE WILL NOT BE EMPLOYED FOR THE NEXT YEAR DOES NOT, IN ITSELF, TERMINATE THE TEACHER'S CONTINUING CONTRACT AND EMPLOYMENT FOR THE NEXT YEAR, (2) VERBAL ADVICE BY THE TEACHER TO A BOARD OF EDUCATION IN A REGULAR MEETING, OR NOTIFICATION BY A TEACHER TO THE BOARD OF EDUCATION IN WRITING, BUT NOT DELIVERED BY REGISTERED MAIL, BEFORE APRIL 25 THAT THE TEACHER DESIRES TO RESIGN OR IS RESIGNING AT THE TERMINATION OF HER PRESENT CONTRACT DOES NOT, IN ITSELF, TERMINATE THE TEACHER'S CONTINUING CONTRACT AND EMPLOYMENT FOR NEXT YEAR. (3) MAILING OF A REGISTERED LETTER CONTAINING A WRITTEN NOTIFICATION THAT A TEACHER WILL NOT BE EMPLOYED FOR NEXT YEAR BEFORE APRIL 10 CAN OPERATE TO TERMINATE THE TEACHER'S CONTINUING CONTRACT AND EMPLOYMENT FOR NEXT YEAR, NOTWITHSTANDING THE TEACHER DOES NOT RECEIVE THE LETTER UNTIL AFTER APRIL 10. (SCHOOL BOARD, CONTACT, TEACHER, NOTICE, RENEWAL OF CONTRACT) CITE: 70 O.S. 6-1 [70-6-1], 15 O.S. 233 [15-233] (J. H. JOHNSON)